Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Exparte Quayle Action

Claims 1, 2, 8, 52, 94-97, and 100-111 are pending.

Applicants arguments filed with pre-appeal was found persuasive therefore, rejection under 112 (a) and 35 U.S.C. 103 over claims 1, 2, 8, 52, 94-97, and 100-111 
were withdrawn.  Applicants arguments were found persuasive. 

Claims 94-97 and 106-109   
There is a lack of antecedent basis for “the PARP” in claims 94-97 and 106-109.  Claim 1 no longer refers to RAPR inhibitors, it now says iniparib or olaparib.  Dependency of claim needs to be corrected. 


Unexpected Results
Specification in Tables A and B shows synergy for the claimed combinations. If a strong suggestion to combine the drugs.  Prior art on record does not teach nor suggests claimed invention with synergy as in tables A and B.  




Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627